        Case 3:18-cv-00419-LRH-CBC Document 21 Filed 03/06/19 Page 1 of 2



1    RICHARD I. DREITZER, ESQ.
     Nevada Bar No. 6626
2    JAMES T. TUCKER, ESQ.
     Nevada Bar No. 12507
3    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, Eleventh Floor
4    Las Vegas, Nevada 89101
     Tel: 702.727.1400/Fax: 702.727.1401
5    Richard.Dreitzer@wilsonelser.com
     James.Tucker@wilsonelser.com
6    Attorneys for Defendant The Tungland Corporation

7                                  UNITED STATES DISTRICT COURT

8                                         DISTRICT OF NEVADA

9    KIMBERLY GLASS,                                      CASE NO: 3:18-cv-00419-LRH-CBC

10                          Plaintiff,
                                                          STIPULATION AND ORDER FOR
11    v.                                                  DISMISSAL WITH PREJUDICE

12   THE TUNGLAND CORPORATION and DOES
     I-X,
13
                            Defendants.
14

15           COME NOW, Plaintiff KIMBERLY GLASS (“Plaintiff”), by and through her undersigned

16   counsel of record, and Defendant THE TUNGLAND CORPORATION (“Defendant”) and hereby

17   stipulate and agree as follows:

18           Plaintiff has agreed to compromise, settle and resolve all claims against Defendant as set

19   forth in the Complaint on file under the terms of the confidential settlement agreement.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


     1429920v.1
                                                  Page 1 of 2
        Case 3:18-cv-00419-LRH-CBC Document 21 Filed 03/06/19 Page 2 of 2




1            IT IS HEREBY STIPULATED AND AGREED THAT the above-entitled action be
2    dismissed with prejudice with each party to bear their own attorneys’ fees and costs of litigation;
3     DATED: March 6, 2019.                              DATED: March 6, 2019.
4     LAW OFFICES OF MARK MAUSERT
                                                         WILSON ELSER MOSKOWITZ
5                                                        EDELMAN & DICKER LLP
6
      By: /s/ Mark Mausert                               By: /s/ Richard I. Dreitzer
7         MARK MAUSERT, ESQ.                                 RICHARD I. DREITZER, ESQ.
          729 Evans Avenue                                   Nevada Bar No. 6626
8         Reno, Nevada 89512                                 JAMES T. TUCKER, ESQ.
          Telephone: (775) 786-5477                          Nevada Bar No. 12507
9         Facsimile: (775) 789-9658                          300 South Fourth Street, 11th Floor
          Attorney forPlaintiff                              Las Vegas, NV 89101
10        KIMBERLY GLASS                                     Telephone (702) 727-1400
                                                             Facsimile: (702)727-1401
11                                                           Attorneys for Defendant
                                                             THE TUNGLAND CORPORATION
12

13                                                  ORDER
14           Pursuant to the Stipulation of the parties above and for good cause there appearing;

15           IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT the above-entitled action

16   be dismissed with prejudice with each party to bear their own attorneys’ fees and costs of litigation;

17           DATED this
                    this _____
                         7th dayday
                                 of of March,
                                    March,    2019.
                                           2019.

18
                                                        _______________________________________
19                                                      ______________________________________
                                                        UNITED STATED DISTRICT COURT JUDGE
                                                        LARRY R. HICKS
20                                                      UNITED STATES DISTRICT JUDGE
21    RESPECTFULLY SUBMITTED
      this 6th day of March, 2019.
22

23    WILSON, ELSER, MOSKOWITZ,
      EDELMAN & DICKER LLP
24

25    /s/ Richard I. Dreitzer
      Richard I. Dreitzer
26    Nevada Bar No. 6626
      300 South 4th Street, 11th Floor
27    Las Vegas, NV 89101
28    Attorneys for Defendant, The Tungland Corporation

     1429920v.1
                                                  Page 2 of 2
